Title: From John Adams to United States Congress, 2 March 1799
From: Adams, John
To: United States Congress



Gentlemen of the Senate and Gentlemen of the House of Representatives
March 2. 1799

Judging it of importance to the Public that the Legislative should be informed of the gradual Progress of their maritime Resources I transmit to Congress a statement of the Vessells with their Tonnage, Warlike force and Compliment of Men to which Commissions as private armed Vessells have been given issued, Since the Ninth day of July last

John Adams